UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (mark one) [ x ] Annual Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-54115 PARALLAX DIAGNOSTICS, INC. (Exact name of registrant as specified in its charter) Nevada 27-2332860 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 2 Canal Park, 5 th Floor Cambridge, MA 02141 (Address of Principal Executive Offices)(Zip Code) (617)209-7999 (Registrants telephone number, including area code) ABC Acquisition Corp 1502 300 Center Ave. Ste. 202 Bay City, MI 48708 (Former name or former address, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes
